11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Sheldon Johnson et al.,                       * From the 441st District Court
                                                of Midland County,
                                                Trial Court No. CV48034

Vs. No. 11-19-00364-CV                        * November 30, 2021

Schlumberger Technology Corporation,          * Memorandum Opinion by Bailey, C.J.
The Dow Chemical Company, and Lear              (Panel consists of: Bailey, C.J.,
Corporation,                                    Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is no
error in the order below. Therefore, in accordance with this court’s opinion, the
order of the trial court is in all things affirmed. The costs incurred by reason of
this appeal are taxed against Sheldon Johnson et al.